Earl Warren: Securities and Exchange Commission, Petitioner, versus National Securities, Inc., et al. Mr. Frank.
John P. Frank: Mr. Chief Justice, may it please the Court. We heard the Solicitor General yesterday expressed his concern that the decision of the Ninth Circuit in this matter has somehow exempted all securities and securities transactions of insurance companies from regulation under the applicable Securities Act. It is our belief and our argument to you that the Government gives this case an overbreadth that the Solicitor General may not be so concerned over the extreme range which he reads in the opinion which in our view is not truly there. May we make perfectly clear that we have never -- I’ve been on this case for over four years and presented all of its arguments with my partners here, we have never doubted the general powers of the SEC over insurance company securities nor suggested making of the sort nor have the opinions. We have no doubt at all that the registration of a public offering of an insurance company is required by law. Indeed, these very briefs give citations of the manners in which this very company has had its public offering subject to registration. We have no doubt that the insider disclosure provisions in connection with purchaser sale of company securities apply fully to insurance companies. We have no doubt that all of the regulations as to the daily trading by insurance companies are fully applicable or that registration under the Investment Company Act of 1940 as well as the 1933 Act in connection with the sale of variable annuities is required. It is our view that this is a decision which was accurately described by, let’s take an independent reader, Judge Harlan’s in the Southern District of New York recently had occasion to apply this Ninth Circuit case in a wholly different manner. And he says, speaking of this case in that case, the one we’re talking about, the Securities and Exchange Commission sought to invalidate the merger of two stock life insurance companies on the ground that the antifraud provisions of the Securities Exchange Act of 1934 were violated. What National Securities this case held was that the federal statute did not govern because it impaired a detailed state regulatory scheme specifically and directly aimed at the business of insurance. Now let me give you briefly the account as we see it of what happened and what the issue is and how it comes here. What it happened was that in late 19 or in the year 1964, an Arizona Company National Life was largely owned by another concerned National Securities. National Securities people bought in on a second Arizona company. It bought stock in a company called Producers Life. And late in the year 1964, a merger proposal was made to merge these two companies. Now let me say a word about the Arizona laws to insurance company mergers, what happens just as under our statutes is that first there must be approval by the directors of the two companies. Then the matter is put up to shareholder vote in each company. Thereafter, if it is approved by the shareholders, the matter then goes to the Director of Insurance and he must review the legality of the proposal and specifically under our code must consider it from the standpoint of general legality under our laws and in terms of the interest of shareholders specifically as well as the policyholders, and the merger becomes effective on his approval. Now, what happened was this. The directors did approve. The matter went to the national shareholders they approved without question. The matter then went to the producer shareholders and there, there was a considerable contest. And there was a minority group which filed lawsuits and contested and there was ripsnorting good proxy fight to determine how those shareholders would vote on the question of this merger. Thereupon, the SEC early in 1965 filed this action. And the action which was filed was filed exclusively under Section 10 (b) of the 1934 Act. And under Rule 10b-5 which I will be speaking about principally and the action at that time I should mention and this point may be important in view of what the Solicitor General said yesterday. The action was brought against our clients, the people who were promoting the merger. But it was also brought against the original sellers, the people from whom we have bought. The so-called selling directors and I asked that that be held in mind for just a moment. The action was brought but the thrust of the action as brought was that it was to enjoin the merger and to the shareholders meeting and to enjoin letting the matter be presented to the Arizona Director of Insurance. Now, what happened was that an ex parte order was issued which we have no notice that is to say which did restrain these things. And thereupon, we filed the usual motions. And the matter came on before Federal District Judge Mathes and at that point, the court dismissed as to the selling directors. And the selling directors are not in the case. They’re not in the case now in any way and there has never been an appeal from the order in that respect. And the matter which was turned was simply the question of whether our clients could be enjoined from going forward with this merger and specifically could be enjoin from presenting the matter that the shareholders whose meeting was in suspense waiting for the order of the Court as to whether they can vote on the merger whether they could. Now in those circumstances, the essence of the complaint as made by the SEC as fairly summarize in the Government’s brief was that there was objection to four elements of the proxy solicitation which had been going forward in connection with this merger in connection with the shareholders meeting. And there were, as I said there had been minority shareholders suit and you can see from the record that the matter came on and the crowded courtroom before Judge Mathes with the minority shareholders present, the SEC present and Judge Mathes said “No, I believe that this is a matter as to whether this merger can go forward which properly has to be taken up with the Director of Insurance in this state.” If the shareholders approved of it then Judge Mathes turned to us. We asked that you stipulate that there will be a fair period of time and that you’ll give notice to the SEC so that the SEC can present to the Arizona Insurance Commissioner any facts which it regards as relevant or important in connection with this merger. And he broadly admonished the shareholders present if any of them are dissatisfied and the SEC that they should take their problem to the Arizona Director of Insurance. Thereupon, he vacated substantially all of the term of the operative portions of the temporary restraining order. And at that point, the matter did come on before the stockholders who overwhelmingly approved the proposed merger. And the matter went over to the Arizona Director of Insurance. And at that point we did as we have agreed we would serve notice on the SEC that it was being presented to the Director of Insurance. And the SEC thereupon presented to the Director of Insurance all of the papers that are in this case, its pleadings, its affidavits, and all other matters. And sent them down with the suggestion that Director of Insurance should take these things into account in deciding whether to permit the merger or not. Thereupon, after a reasonable period, of time, the Arizona Insurance Director did approve the merger. And at that point, the Commission which had sought no stay there had not gone to other circuit had not come here, thereupon amended its complaint. I got leave to amend and did amend. And it then presented and amended complaint and in the light of the comments of the Solicitor General, I think that perhaps would be worthy of noting that the amended complaint and its operative portions of course contained in the appendix and all I wish to say is that what the amended complaint asked for was that the merger be nullified.
Speaker: Where is that in the record?
John P. Frank: That is at page 99, Mr. Justice. And you’ll see there that what they asked at the top of the page was that, no steps be taken toward the merger while the merger was already done. That it become obsolete. The next paragraph is that the merger should be nullified and that the whole thing should be set aside. Then in the remaining paragraph, there is a passage which relates to the original contract of purchase but that was of no consequence because that was directed at our clients and their actions and the actions of the selling directors. But the selling directors weren’t parties. The SEC moved to rejoin them as parties but that motion was denied and they never appealed it. And what they asked for in the remainder was in effect steps which would further nullify the merger and undo the action that was taken. Now, really the precise question which is here is not some broad issue about the relationship of the securities laws in the insurance industry. What is before this Court, what has been before the parks below is simply this question. Does Rule 10 (b) 5 give the SEC power to stop or reverse a merger of insurance companies on the ground of asserted misleading proxy solicitations. And we say the answer to that question is no. And we say no on three independent grounds. Anyone of which is sufficient for the purpose. We say no first of all on the ground that the McCarran Act in the light of the Arizona statute bars this intervention by Federal Court and by the SEC and the Ninth Circuit and the District Court took that point of view. Second, we say as a wholly independent ground that the whole thrust of what the SEC was seeking to do is here is to enjoin the merger or set it aside on the ground of some alleged improprieties to the proxies. But they bring this action under Section 10 under Rule 10 (b) 5. And Section 10 and Rule 10 (b) 5 don’t deal with proxies. There’s a wholly different Section. A Section 14 which does deal with proxies. And this is important because that I’m going to develop it in a moment. The proxy rules and provisions did not apply to this particular insurance company at this time at all. That would not take effect until the year 1966 and more than that. Congress had expressly provided that by a different Act which was not mentioned yesterday but which is discussed in the briefs into which I’ll come back has expressly provided that insurance company proxy solicitations are to be subject to state control. And the Ninth Circuit in general took our position on that point. Then there was a third ground which we advanced and I’d like to have that clearly in focus. Rule 10 (b) 5 applies only to the purchased and sale of securities and if therefore there wasn’t any purchase or sale then there is no scope, no place of operation for the rule. And the real question in the case therefore at the Lower Court stage was whether a so called statutory merger was a sale of securities at all, and hence, whether it was within the scoped of the statute in this rule. And as I will develop in just a moment when Mr. Justice Douglas was at the Commission, when Justice Fortas was at the Commission, the Commission took the view that a statutory merger was not a purchase or sale and the Ninth Circuit had expressly so held on the basis of a recommendation of the Commission. And so on, and in more recent years the Commission has reversed itself, and abandon that position. And now seems to extend Rule 10 (b) 5 to mergers. So one of the questions what the SEC said in the Ninth Circuit was the most important question in the case was whether the Ninth Circuit would overrule its earlier opinion on this point. The Ninth Circuit did not need to decide that particular question having decided the McCarran Act question. Now, one problem which is before this Court is, how many of these independent grounds will it consider? And we respectfully submit that it should consider them all. The Government says no, it should not consider the Rule 10 (b) 5 or this purchase on sale problem because it was not expressly decided by the Ninth Circuit citing to an opinion of Justice White which typically holds that where there are complex factual issues, which were not considered at the Circuit, then this Court may in its discretion remand to permit those complex factual questions to be considered rather than consider them here. But the purchase and sale problem is not accomplished factual question. It is a pure question of law. There is no factual record. The matter went off on affidavits and a motion. And we submit therefore that in your discretion this is an independent ground for decision which it may properly consider.
Speaker: Well, Mr. Frank.
John P. Frank: Yes.
Speaker: I mistakenly don’t reach that if we agree with the Ninth Circuit about the McCarran Act point, is that correct?
John P. Frank: Your Honor, these are truly independent and then you can rest it on any of them but the most obvious thing to do --
Speaker: So when you say, when you’re urging us to consider them all.
John P. Frank: The most obvious thing to do --
Speaker: Well you say your urging us to consider them all.
John P. Frank: Only if you --
Speaker: Of course only if we decided against you on McCarran act wouldn’t that be?
John P. Frank: That is right. And Your Honor, let me now address myself to the proposition. Such a misfortune should not occur.
Speaker: You’re not confessing judgment on the McCarran Act point?
John P. Frank: We are not Your Honor. Though I must say that if I thought that this opinion was as broad as the SG, Solicitor General has had, I would confess there, we have never made any contention of this broad scale sort has been the concern of the Government.
Speaker: Mr. Frank, may I ask you, one question. Suppose a stockholder of one of the merging companies when in the Federal Court on the basis of diversity of federal law and brought an action for injunctions, suppose he prove that material misrepresentations or fraud -- fraudulent statements and representations had occur in the solicitation of the exchange of securities. As a technical matter, would that be a basis for the grant of injunctive relief?
John P. Frank: Your Honor, it might very possibly be the basis for a grant of injunctive relief if he went in on diversity grounds and not under Rule 10 (b) you’re claiming under the statute and that is exactly what happened, Your Honor.
Speaker: You spoke, yes, I understand that but you spoke earlier about the SEC enjoining the merger of what has happened is that the SEC has resorted to a court and has said that there is a violation of a provision of federal law that prohibits the use of manipulative or deceptive devices in connection with the sale or exchange of a security. Now forgetting all your other points, the SEC is going in there as a litigant. And it is asserting a point of law based upon a specific provision in the federal act. Now you have to take it that your first task is to persuade as that that is a regulation of the business of insurance. And therefore the McCarran Act applies, is that right?
John P. Frank: That’s right Your Honor. And we, in other words have this been a diversity action based on state law then none of these problems would be here. We had such a thing. We did litigate it, it was disposed of. Our problem now is whether the rule and I’ll turn directly to your point under the McCarran Act reaches can be allowed to reach a statutory merger of insurance companies.
Speaker: Suppose in the consummation of this merger there had been a violation of the postal laws. You’re not suggesting that the McCarran Act would preclude criminal prosecution under the postal laws?
John P. Frank: Your --
Speaker: What you’re saying is that the remedy sought here, the remedy rather than the cause of action is precluded by the McCarran Act, is that it? In other words or let’s take it another way, Mr. Frank. Let’s suppose that the SEC through the Department of Justice started a criminal prosecution against the company or against the company and some of its employees for fraud committed in effecting this merger. You would not argue that that’s precluded by the McCarran Act, would you?
John P. Frank: Your Honor, it would depend upon whether there was a state law dealing truly and effectively with the very same subject.
Speaker: Take this precise situation. Are you saying or are you not that the McCarran Act would preclude a criminal prosecution or a fraud in connection with the exchange of securities and this merger which fraud was by my hypothesis a violation of the criminal statute, its federal criminal statutes and would you say that the McCarran Act precludes that?
John P. Frank: Your Honor, I could -- I would have to answer that I believe that the answer is no because the State of Arizona has no direct or equivalent criminal law dealing with that exact subject.
Speaker: They said it?
John P. Frank: The test and the reason I put it in alternative fashion, Your Honor is that your question takes me by surprise and I would have to look back to the Code Criminal Provisions to be absolutely certain.
Speaker: I don’t think it takes you by surprise, Mr. Frank but the problem point that I’m trying to which I’m asking you to address yourself because it seems a little inevitably involved in this case. You objected to the Solicitor General’s argument because you said it’s too broad and that there is an area which is not foreclosed by the McCarran Act. Well, I suggest to you that perhaps i dare you include on the base of sided cases, criminal prosecution and the federal statute for fraud in connection with sale of securities.
John P. Frank: And Mr. Justice there is the case which probably is in your mind. At least it’s well known to circuit court cases. The case of Salvanas from the Seventh Circuit. Salvanas holds that a postal --
Speaker: And what you’re -- so that what you’re objecting to here, what you’re saying here as I follow your argument may be that the McCarran Act precludes the remedy here. What the SEC seeks --
John P. Frank: Your Honor, --
Speaker: Following the course rather than the application of 10 (b) 5 and if I’m wrong I want you to tell me.
John P. Frank: Alright. And your answer, we do say that this is wrong. This basis that the pleadings here taken as a whole if you read the whole complaint and the whole amended complaint. Taking the complaint and the documentation and the remedy portions altogether are solely and exclusively directed to the object of offsetting an Arizona Insurance Company merger and that we say cannot be done under the McCarran Act whether you call it a cause of action or a remedy or a merger of the two of them. And this is because Mr. Justice we have a very express code. Our code provisions are set forth in our own brief if perhaps you had a chance to look at them earlier but as you will see, we have page 49 gives the provision express language right in the heart of our insurance code. As to what is the function of the insurance department and connection with a merger of insurance companies and against this must be balance the fact that the McCarran Act expressly says that no state law shall be allowed to invalidate, impair, or supersede, I’m sorry, that no federal law will be allowed to invalidate, impair or supersede a state law which deals with the business of insurance. And I have put this question to the Government and I put it again, and I put it with the utmost urgency. I cannot concede of how it would be possible more totally to supersede the Arizona Code 20-731. And to sustain a position of the SEC in this action because the entire method that they are saying is that there shall be no merger in the entire method that the state is saying under this provision is that there shall be a merger. Now the Government in its brief, impression arises is the merger and thus the existence of an insurance company to be regarded as part of the business of insurance. The Government in its brief says expressly at page 17, historically such matter as the chartering and licensing of insurance companies are matters for the state. That is exactly what we are dealing with here. The question which was presented to the Arizona Insurance Director was whether the merge of these insurance companies was to be allowed to give birth of what is for all practical functioning purposes a new insurance company.
Byron R. White: Well, Mr. Frank doesn’t Arizona also where the Commissioner or some regulatory body there have some proxy rules?
John P. Frank: Your Honor, may I answer that in terms of how it was done and how it is now.
Speaker: How about now?
John P. Frank: At the present time, there is comprehensive regulation because Your Honor, in 1964, Congress passed what are known as the 1964 Amendments of which I assume you’re familiar. Those Amendments expressly provided that the states should have proxy control and insurance companies if they would adopt regulations of the National Association of Insurance Commissions. And the State of Arizona, like all the other 50 -- the other 49 states have adopted some regulations. So that we now have a compressive regulatory code over proxies, at the time however, --
Byron R. White: Which apply in the proxy rules that the Commission don’t apply?
John P. Frank: That is right. It is now clear that proxy rules of the Commission do not apply and that brings me to the other aspect of the matter Mr. Justice White. The situation is that Congress has expressly by the clear language of the 1964 Act. Expressly and precisely provided that the proxy rules of the SEC should not apply to the insurance companies.
Byron R. White: This case had would never happen again?
John P. Frank: That is the whole point, Your Honor. Frankly, we suggest it originally. I make bold to suggest now that this is a case in which the certiorari has been improvidently granted because this is the last, conceivable case in the United States in which this question could possibly come up. Because now, all of the states have full scale proxy regulations but Your Honor, I want to make clear that we have had a good long a subject then because Arizona had adopted what is called a little McCarran Act earlier and we had it as statutes expressly said in order to comply and me to require the McCarran Act and so on. And this included numerous though less comprehensive restrictions which would relate to illegalities as to any financial statements.
Speaker: Well what -- Alright, what about then if Arizona then had some rules where you’re applying the proxies and the SEC had some rules applying the proxies and under the federal law that those statement was there. Under the state law it was good.
John P. Frank: And the answer Your Honor is this. That the McCarran Act, this I think is the most fundamental single error Mr. Justice that we believe the Government makes. The Government takes the position in its brief that there must have been no errors on the law in point because it disagreed with the Commission. As for the consequences of these particular statements, our position is to the contrary, Your Honor. Your decisions under the McCarran Act do not provide, do not require that the state must automatically agree with the Federal Government. Under your decisions, it is sufficient.
Speaker: Was --so your answer -- your answer is there is there is really a conflict between there and if there was a conflict then between Arizona and the federal law, Arizona law would control?
John P. Frank: The conflict was not in the law so much as in its application, Mr. Justice.
Speaker: Let's assume there was. Assume there was.
John P. Frank: Yes, our position is --
Speaker: That Arizona would control?
John P. Frank: Our position would be that the Arizona law would control as to the weight to be given to the significance of one of the proxy statements.
Speaker: Which I think is certainly part of the Government’s point here that it’s the securities laws are going to apply at all here. They -- certainly they should be able to apply the extent of being able to save and to enjoin it and to enjoin the use of a proxy statement which violates the federal law.
John P. Frank: Your Honor, yes and I’d like to --
Speaker: Even if under Arizona law that proxy statement is good.
John P. Frank: That is correct and the whole point we make is Your Honor, what your cases have said repeatedly is that the states need not simply automatically echo or rubberstamp the Government. It is enough if there is legislation which fairly is directed to the same general matters. Let me be precise about this. In this instance, there is for example as the problem whether a given financial fact was not disclose but it is possible to argue that the fact was adequately disclose on some other page of some other document. Now that kind of a determination has to be made by somebody and our point is that it is a decision which could be made by the Arizona Director. These are none of the great mammoth points of departure. They are simply questions of who is going to determine what weight is to be attached to one detail or another.
Speaker: Mr. Frank, the 1964 Amendments don’t apply to this case, do they?
John P. Frank: No, they do not Your Honor.
Speaker: Right. Now, second, it’s been -- it was my understanding that this 1964 Amendments which became effective in 1966. Applied or intended so far as irrelevant to displace the federal act by the state, by appropriate state acts only with respect to regulatory provisions and not to displace the manipulate or entire manipulation on antifraud provisions such as 10 (b) 5.
John P. Frank: Well --
Speaker: Do you disagree with that?
John P. Frank: Your Honor, I simply approach it differently. And it is our position that what was intended if I may meet that very squarely, what was intended at least was to determine whether proxy solicitations in connection with mergers would or would not be subject to federal state law. And --
Speaker: Well, yes, whether you have to break the maybe, what I’m suggesting to you is that you have to break that down now. That is to say that there is, there are regulatory provisions and their entire fraud provisions. And the question in this case seems to me at the moment anyway is whether and -- whether the McCarran Act was intended to displace the antifraud provisions. Number one, certainly it doesn’t displace Postal Act. And number two, does the McCarran Act have an effect or have some impact upon the relief that the SEC can obtain in court with respect to merger which has been approved by state commissioners.
John P. Frank: Yes. Mr. Chief Justice, I’d like to -- I see my time is --
Abe Fortas: Yes you may go ahead.
John P. Frank: May I take a moment or two to wind up. Mr. Justice Fortas, all I can say is that if that was the Commission’s point of view now, it was not the Commission’s point of view when it presented the 1964 Act to Congress. Because in the 1964 hearings, they went in and they said, we need this legislation for the purpose of controlling. Proxy solicitations in connection with mergers and they expressly said so. And at no point did they say now we already have this power in some respects. Or we have it for regulatory purposes. We have it for any purpose rather they went to Congress saying that they needed this power. And now in this case they tell us that they had it all the time. I have not, I’d like if I may to mention, only to wined up Mr. Chief Justice because my time is done. I bring to your attention expressly that Congress has repeatedly had before it the question of whether it ought to take hold of insurance mergers and has decided to the contrary. We quote a report of the Senate Judiciary Committee in which that committee expressly takes up the subject to mergers and says, “This is clearly an area where amendments to the McCarran Act may be needed.” But none such have been passed. I will not have the opportunity of discussing with you Your Honors, the sale problem because of the expiration of time. But I commend that to your consideration in the briefs which we have presented to you. I repeat, when Mr. Justice Douglas and Mr. Justice Fortas were with the Commission, their position was that these provisions of law did not apply to mergers at all. It is our position that if it is to be applied to mergers such it certainly not be retroactive as against the company such as ours which could not possibly reasonably been expected to know that that was the law when it faced these problems, I would leave the matter, Your Honors with simply these questions. How could the SEC more totally supersede our law by doing what is it doing here and the answer is, I think it would be impossible. It runs a snowplow straight to it. The real question is who has the power to decide whether two insurance companies may merge or not the most fundamental conceivable question in the business of insurance. But with special attention to the mattes which Justice Fortas has raised. Why did the SEC tell Congress in 1964 that it needed the proxy amendment to reach mergers it already have that power? And finally, I think the most serious question of all under the McCarran Act. Why did Congress, and this relates to the colloquy with Justice White, why did Congress expressly provide in the 1964 Act that insurance proxy solicitation should be under state control if intended insurance proxy solicitations to be under federal control. Thank you very much.